DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment filed 11/27/2020.  Claims 1, 2, 7-11, 13, 16 and 17 have been amended and claim 21 added.  Claims 1-13and 15-21 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 11/27/2020, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn. 

Applicant's arguments filed 11/27/2020, with respect to the interpretation of the discrete unit of claim 11 under 35 USC 112(f) have been fully considered have been fully considered and are persuasive.  Claim 11 is no longer interpreted under 35 USC 112(f)  however Examiner maintains that the claim remains obvious in view of the art of record as detailed herein below. 
 
Applicant's arguments filed 11/27/2020, with respect to the outstanding rejections in view of the prior art have been fully considered but they are not persuasive. 
In the second page of remarks, second paragraph, Applicant raises the issue that claim 1 recites "an indicator adapted, in use, to indicate instructions and test results to a wearer of the close-fitting respirator."  And that The Office Action does not address these features.  Examiner respectfully disagrees on the basis that as previously detailed and as detailed herein Rachapudi discloses an indicator 
In the third paragraph of the second page or Remarks, Applicant raises the issue that Rachapudi fails to disclose an indicator for a fit-check apparatus that provides instructions to a user to be executed in a fit-check process and that Rachapudi’s mask is not configured to communicate any "instructions" to a user, as recited in claim 1.  Examiner respectfully disagrees on the basis that Rachapudi recites in paragraph 33 thereof that the input/output interfaces can receive executable instructions and/or data, storable in the data storage device (e.g., memory), representing information about the mask, the user, the environment in which the mask is being used, etc., thus Examiner maintains that the indicator thereof is configured as claimed. That is Examiner maintains that by being an output interface receiving instructions and data regarding use, the interface of Rachapudi is adapted to indicate instructions and test results to a wearer of the close-fitting respirator.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., instruction to a user to, for example, execute a step in the fit- check method such as to close filter cartridge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In the fourth paragraph of page 2, Applicant raises the issue that Rachapudi merely mentions indicators that signal mere status or test results and is silent on providing indicators for a mask that are configured to instruct a receiver or user of the mask to carry out a step in a fit-check process such as a positive pressure or negative pressure fit test.  Examiner respectfully disagrees on the basis that Examiner maintains that the display of status and results (Paragraph 33 of Rachapudi) in the context of a testing apparatus are inherently instructions to a wearer in the sense of instructing on the status and fitness of the apparatus. 
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection relied on the further teaching of Willeke, US 4,846,166, not formerly of record.
Regarding the outstanding rejections under 35 USC 103 as detailed in pages 3-4 of the Remarks, Applicant raises the issue that prey fails to remedy the deficiencies of Rachapudi with respect to claim 1 as alleged by Applicant.  As detailed above, Examiner respectfully maintains that Rachapudi is not deficient with respect to claim 1 therefore Examiner respectfully maintains that the rejection of claim 2 in view of Rachapudi and Prey remains proper. 
In the fifth page of remarks, Applicant raises the issue that The Office Action fails to establish that the prior art includes suitable guideposts for one of ordinary skill in the art to arrive at Applicant's claimed combination of features and merely notes that Rachapudi’s "suit" must be re-examined prior to use."   Examiner respectfully disagrees on the basis that examiner maintains that it is established that Prey is a respiratory device with leak checking and further on the basis that the substitution would have been obvious as a matter of substitution of one known element (leak detection by monitoring for decrease in pressure) for another (leak detection by monitoring for increase in pressure) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution would have yielded predictable results, namely, leak testing..
Applicant raises the issue that the Office Action concludes that one would be motivated to alter the mode of operation of Rachapudi-relying on evacuation and monitoring rather than pressurization and monitoring." yet fails to disclose any basis for this conclusion, and fails to establish that the prior art actually discloses any reason or motivation to do so, much less sufficient teachings to bridge the gap between Rachapudi and Prey.   Examiner respectfully disagrees on the basis that the motivation for the proposed combination is found in the teaching of Prey as detailed regarding claim 2 below. 
In the sixth page of remarks, regarding the proposed modification of Rachapudi in view of Fonzi, Applicant raises the issue that the Office Action asserts, without basis, that "[i]t is noted that such a combination would result in this monitoring occurring 'after fit-check determination' due to the fact that use only makes sense after a good fit without a leak is confirmed." and that Applicant disagrees and submits that here too the Office Action fails to establish a prima facie case for failure at least to show a reasonable motivational statement found in the prior art.  Examiner respectfully disagrees on the basis that examiner maintains that as the monitoring of Fonzi would occur during on-going use, such use would only be expected to occur following fit-checking, as fit checking would be needed to ensure the safety of a wearer during ongoing use. 

Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 recites a “pretermined lower threshold” in line 2.  The term “pretermined” appears to be a misspelling of “predetermined”.  Appropriate correction is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 5-13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application 2016/0166859 to Rachapudi et al.
Regarding claim 1, Rachapudi discloses an air pressure sensor (336) adapted, in use, to sense the air pressure within a sealed interior volume of a close-fitting respirator (“the sensor can measure the pressure within the mask” (paragraph 0020, lines 6-7)); an indicator (the input/output interface that is a display device of paragraph 0033), adapted in use, to indicate instructions and test results to a wearer of the close-fitting respirator (“Other interfaces can include a display device (e.g., a monitor) and/or a printer, among other suitable devices. The input/output interfaces can receive executable instructions and/or data, storable in the data storage device (e.g., memory), representing information about the mask, the user, the environment in which the mask is being used, etc.” (paragraph 0033)); and a central processing unit (CPU) (334) operatively connected to the air pressure sensor (see Fig. 3) and to the indicator (display device described in paragraph 0033), wherein the CPU is adapted, in use, to: indicate, via the indicator, the start of a fit-check procedure and to monitor a drop in air pressure within the sealed interior volume of the respirator until a lower threshold air pressure value is reached (“The test system can monitor the pressure until it reaches a stable vacuum level baseline” (paragraph 0060, lines 1-2); indicate, via the indicator, that the lower threshold air pressure value has been reached (via the display device described in paragraph 0033, see Fig. 4) and to monitor the air pressure within the sealed interior volume of the respirator for a predetermined period of time (“a series of points that indicate an acceptable level of vacuum decay over a period of time” paragraph 0060, lines 4-5); indicate, via the indicator, the expiry of the predetermined period of time (via the display device described in paragraph 0033, see Fig. 4); determine whether the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below or above an upper threshold value (“determine whether the results of each test are within an acceptable vacuum decay range” (paragraph 0060, lines 10-11)); and if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below the upper threshold value, to indicate, via the indicator, a pass result; or if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is above the upper threshold value, to indicate, via the indicator, a fail result (via the display device described in paragraph 0033; see paragraphs 0056 and 0065 for indications of passing vs failing).

Regarding claim 5, Rachapudi discloses wherein the air pressure sensor (336) comprises an electronic pressure sensor (see paragraph 0043 and Fig. 3).
Regarding claim 6, Rachapudi discloses wherein the air pressure sensor is located within any one or more of the group comprising: an oral nasal unit of the respirator; between the visor and the wearer's face of a full-face respirator; within a filter cartridge or airline of the respirator; and within an adaptor sealingly interposed between the respirator and one of its filter cartridges and/or airline
Regarding claim 7, Rachapudi discloses wherein the indicator comprises a beeper or a speaker and is adapted, in use, to emit any one or more of the group comprising: a first sound sequence to indicate the start of a test procedure; a second sound sequence whilst the wearer is inhaling; a third sound sequence to indicate that the pressure within the respirator has fallen to, or below, the lower threshold value; a fourth sound sequence to signal to the wearer to hold his/her breath; a fifth sound sequence to signal the end of the test procedure; and a sixth sound sequence to indicate a pass result; or a seventh sound sequence to indicate a fail result (“In some embodiments, the test system can inform the user of the failure via an alert signal. The alert signal can be any stimulus that will get the attention of the user. Examples include audible, visual, tactile or other stimulus types” (paragraph 0057, lines 5-9)).
Regarding claim 8, Rachapudi discloses wherein any of the numbered sound sequences are different sequences varying volume, frequency or duration (paragraph 0057 describes the use of audible stimulus types to indicate an alert signal which would inherently have a volume, frequency or duration).
 Regarding claim 9, Rachapudi discloses wherein the indicator comprises a light or an LED (“Notification can include illuminating a light on the mask” (paragraph 0066, lines 2-3)) adapted, in use, to emit any one or more of the group comprising: a first light sequence to indicate the start of a test procedure; a second light sequence whilst the wearer is inhaling; a third light sequence to indicate that the pressure within the respirator has fallen to, or below, the lower threshold value; a fourth light sequence to signal to the wearer to hold his/her breath: a fifth light sequence to signal the end of the test procedure; and a sixth light sequence to indicate a pass result; or a seventh light sequence to indicate a fail result (“The user can be notified of the passing test, and can resume wearing the mask within the work environment. Notification can include illuminating a light on the mask, 
Regarding claim 10, Rachapudi discloses wherein any of the numbered light sequences are different sequences varying by color, intensity or duration (paragraph 0066 describes the use of light stimulus types to indicate an alert signal which would inherently have a color, intensity or duration).
Regarding claim 11, Rachapudi discloses wherein the indicator comprises a discrete unit wirelessly connected to the pressure sensor and/or CPU, the discrete unit interacting with an application that is displayed, in use, on a computer, tablet PC or a smartphone device, the application comprising an interactive graphical user interface adapted to display instructions to the wearer and/or the test results (“a pressure output to the user (e.g., wearer) or remote device, such as a reader or computing device, either through a wireless or wired connection” (paragraph 0024, lines 6-9)).
Regarding claim 12, Rachapudi discloses wherein the CPU has a substantially or completely powered-down mode and a powered-up mode, and wherein the CPU is switchable from the substantially or completely powered-down mode to the powered-up mode by a wake signal, the wake signal being generated by the air pressure sensor detecting a sudden pressure drop (As described in paragraph 0046, power can be discretely be harvested from the RFID reader (i.e., a wake signal) to power the processor and sensor when a test to be performed).
Regarding claim 13, Rachapudi discloses indicating, via an indicator, the start of a fit-check procedure (first pressure reading as shown in Fig. 4, see paragraph 0051); sealing the inlet of the respirator (“the user covering the cartridges” (paragraph 0052, lines 4-5)), a wearer of the respirator inhaling to reduce the pressure within a sealed interior volume of the respirator (“and beginning to inhale and the user stopping inhaling” (paragraph 0052, lines 5-6)); monitoring, using an air pressure sensor located within the sealed interior volume of the respirator the reduction in air pressure within sealed interior volume of the respirator (“The test system can monitor the pressure until it reaches a  upon the air pressure within sealed interior volume of the respirator reaching a lower threshold value, indicating to the wearer, using an indicator, to hold his/her breath (via the display device described in paragraph 0033, see portion of Fig. 4 directing the user to stop inhaling); monitoring the air pressure within the sealed interior volume of the respirator for a predetermined period of time (“a series of points that indicate an acceptable level of vacuum decay over a period of time” paragraph 0060, lines 4-5); indicating, via the indicator, the expiry of the predetermined period of time (via the display device described in paragraph 0033, see Fig. 4); and determining using a CPU operatively connected to the air pressure sensor and indicator, whether the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below or above an upper threshold value (“determine whether the results of each test are within an acceptable vacuum decay range” (paragraph 0060, lines 10-11)); and if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below the upper threshold value, indicating, via the indicator, a pass result; or if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is above the upper threshold value, indicating, via the indicator, a fail result (via the display device described in paragraph 0033; see paragraphs 0056 and 0065 for indications of passing vs failing).
Regarding claim 17, Rachapudi discloses wherein the air pressure is measured at intervals, and wherein the air pressure readings are recorded in a memory of the CPU, the method further comprising the step of plotting measured air pressure versus time, and analyzing the gradient and/or shape of the plot (see Fig. 4).
Regarding claim 18, Rachapudi discloses extrapolating the plot and predicting or determining whether a pass result would have been obtained if the test had been extended (a calculation of the 
Regarding claim 19, Rachapudi discloses comparing the readings or plots obtained during different fit-checks (“The rate of vacuum decay can be calculated and compared among multiple mask seal tests” (paragraph 0060, lines 7-8)).
Regarding claim 20, Rachapudi discloses comparing the readings or plots obtained during different fit-checks (“The rate of vacuum decay can be calculated and compared among multiple mask seal tests” (paragraph 0060, lines 7-8)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rachapudi in view of U.S. Patent Application 2016/0355973 to Prey.
Regarding claim 2, Rachapudi discloses an air pressure sensor (336) adapted, in use, to sense an air pressure within a sealed interior volume of a close-fitting respirator (“the sensor can measure the ; an indicator adapted, in use, to indicate instructions and test results to a wearer of the close-fitting respirator (“Other interfaces can include a display device (e.g., a monitor) and/or a printer, among other suitable devices. The input/output interfaces can receive executable instructions and/or data, storable in the data storage device (e.g., memory), representing information about the mask, the user, the environment in which the mask is being used, etc.” (paragraph 0033)); and a CPU (334) operatively connected to the air pressure sensor (see Fig. 3) and to the indicator (display device described in paragraph 0033), wherein the CPU is adapted, in use, to: indicate, via the indicator, the start of a fit-check procedure and to monitor a drop in air pressure within the sealed interior volume of the respirator until a first threshold air pressure value is reached (“The test system can monitor the pressure until it reaches a stable vacuum level baseline” (paragraph 0060, lines 1-2); indicate, via the indicator, that the first threshold air pressure value has been reached (via the display device described in paragraph 0033, see Fig. 4) and to monitor the air pressure within the sealed interior volume of the respirator for a predetermined period of time (“a series of points that indicate an acceptable level of vacuum decay over a period of time” paragraph 0060, lines 4-5); indicate, via the indicator, the expiry of the predetermined period of time (via the display device described in paragraph 0033, see Fig. 4); determine whether the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below or above a second threshold value (“determine whether the results of each test are within an acceptable vacuum decay range” (paragraph 0060, lines 10-11)); and if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is above the second threshold value, to indicate, via the indicator, a first result; or if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below the first threshold value, to indicate, via the indicator, a second result (via the display device described in paragraph 0033; see paragraphs 0056 and 0065 for indications of passing vs failing)
It is noted that while Rachapudi explicitly describes evacuating a respiratory device and tracking internal pressure for a rate of increase in pressure to test for leaks, Rachapudi does not explicitly describe pressurizing a respiratory device and tracking internal pressure for a rate of decrease in pressure to test for leaks.
However, Prey teaches pressurizing a respiratory device and tracking internal pressure for a rate of decrease in pressure to test for leaks (“After the cleaning process, the leak test is performed. For that purpose, the Chemical Protection Suit 10 is pressurized by the compressed air compressor 36 first under a stabilizing pressure and the pressure stabilization is maintained during a predetermined time interval. Subsequently, the Chemical Protection Suit 10 is pressurized by the compressed air compressor 36 at the higher test pressure and the line system is closed by closing the valves. The pressure sensor 46 (FIGS. 1-2) monitors the pressure drop for a predetermined time period. The measurement results can be documented and recorded, for example by the control device. If the pressure drop above a limit value remains, the leak test, by aperture example, of the discharge line 52 associated valve is stopped so that the pressure in the Chemical Protection Suit 10 drops, for example, the dimensional stability pressure. In contrast, if under the leak test system an impermissibly high pressure drop is registered, the control device can output a warning signal and this measurement result may also be recorded. In this case, the Chemical Protection Suit 10 is unable be further used or repaired and must be re-examined prior to use” (paragraph 0067)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Rachapudi so that it is configured to be pressurized and monitored/analyzed for a decrease in pressure to assess for leaks instead of being evacuated and monitored/analyzed for an increase in pressure to assess for leaks as taught in Prey. One would be .

 Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rachapudi in view of U.S. Patent Application 2017/0296094 to Fonzi, III et al.
Regarding claim 3, Rachapudi does not disclose wherein the CPU (334 therein) is adapted, in use, after a fit-check determination, and using the air pressure sensor, to monitor any one or more of the breathing rate and breathing depth of a wearer of the respirator.
 However, Fonzi teaches an CPU (paragraphs 0041 and 0092) adapted to, in use the air pressure sensor to monitor any one or more of the breathing rate and breathing depth of a wearer of the respirator (“respiration rate and/or volume may, for example, be determined based on sensor 620 alone or in conjunction with data from other sensors such as a pressure sensor or a flow rate sensor” (paragraph 0109, lines 5-8)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Rachapudi so that it is configured to “in use using the air pressure sensor to monitor any one or more of the breathing rate and breathing depth of a wearer of the respirator” as taught by Fonzi.  One would be motivated to do this to in order “to monitor the physiological condition of the breathing apparatus user and, for example, activate respiration rate alerts, respiration rate guidance, and egress notifications when predetermined respiration rate thresholds are approached or passed” (Fonzi paragraph 0109, lines 16-20). It is noted that such a 

Regarding claim 4, the modified mask of Rachapudi teaches wherein the CPU (334 therein) generates an alert signal in the event of any one or more of: a detected increase in breathing rate; and a detected increase in breathing depth, the alert signal comprising any one or more of the group comprising: an audible signal; a visible signal; and an RF signal (“a breathing rate below 5 breaths per minute may correspond to a "low" alert, a breathing rate above 5 and below 15 breaths per minute may correspond to a "low" cautionary indication, a breathing rate in the range of 15 to 30 breaths per minute may correspond to a normal indication, a breathing rate above 30 and below 50 breaths per minute may correspond to a "high" cautionary indication, and a breathing rate above 50 breaths per minute may correspond to a "high" alert” (Fonzi paragraph 0111, lines 8-16); alerts 940 (for example, audible alerts, visual alerts (for example, lights), tactile alerts) (Fonzi paragraph 0055, lines 12-14)).

Regarding claim 15, Rachapudi does not disclose using the air pressure sensor to monitor the breathing rate and/or depth of a respirator wearers after the fit-check determination and to generate an alert signal in the event of any one or more of the group comprising: a detected increase in breathing rate; and a detected increase in breathing depth.
However Fonzi teaches using the air pressure sensor to monitor the breathing rate and/or depth of a respirator wearers to generate an alert signal in the event of any one or more of the group comprising: a detected increase in breathing rate; and a detected increase in breathing depth (“respiration rate and/or volume may, for example, be determined based on sensor 620 alone or in conjunction with data from other sensors such as a pressure sensor or a flow rate sensor” (paragraph 0109, lines 5-8); “a breathing rate below 5 breaths per minute may correspond to a "low" alert, a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rachapudi to include “using the air pressure sensor to monitor the breathing rate and/or depth of a respirator wearers to generate an alert signal in the event of any one or more of the group comprising: a detected increase in breathing rate; and a detected increase in breathing depth” as taught by Fonzi. One would be motivated to do this to in order “to monitor the physiological condition of the breathing apparatus user and, for example, activate respiration rate alerts, respiration rate guidance, and egress notifications when predetermined respiration rate thresholds are approached or passed” (Fonzi paragraph 0109, lines 16-20). It is noted that such a combination would result in this monitoring occurring “after fit-check determination” due to the fact that use only makes sense after a good fit without leak is confirmed.

Regarding claim 16, the modified method of Rachapudi teaches wherein the alert signal comprises any one or more of the group comprising an audible signal, a visible signal, and an radio frequency signal (alerts 940 (for example, audible alerts, visual alerts (for example, lights), tactile alerts) (Fonzi paragraph 0055, lines 12-14)).

Claim 21 is are rejected under 35 U.S.C. 103 as being unpatentable over Rachapudi in view of U.S. 4,846,166 of Willeke. Rachapudi discloses said instructions (paragraph 0033) further comprising instructing the wearer to inhale (as per Figure 4 and paragraphs 52 and 53) until a predetermined lower threshold air pressure (the recited stable vacuum level baseline of Paragraph 60) within the sealed volume is reached.  While maintaining a vacuum level following inhaling is disclosed (paragraph 60) thus implying a breath hold step, Rachapudi does not expressly disclose instructing the wearer to hold his/her breath for a predetermined period of time; and instructing the user to open air inlets and to breathe normally.
Willeke teaches steps of a mask fit checking method (as per the Abstract thereof) of a wearer holding his/her breath for a predetermined period of time (holding breath for 10 seconds as per Column 3, lines 3-13); and instructing the user to open air inlets (following covering of the inlets with a palm of a hand, as per Column 13, lines 11-21) and to breathe normally (implicitly, as during the recited subsequent performance of chores).
	Willeke and Rachapudi are analogous in that both are form the field of fit-checking of respirators.  Therefore it would have been obvious to modify the instructions of Rachapudi to further comprise instructions to the wearer to hold his/her breath for a predetermined period of time and instructing the user to open air inlets and to breathe normally as taught by Willeke.  It would have been obvious to do so for the purpose of acquiring pressure values at the lower threshold air pressure for leak determination as called for by Rachapudi and further for the purpose as taught by Willeke in  Column 13, lines 11-21 thereof of allowing a wearer to always be aware of the fit of the facemask. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785